Mr. Justice Morris
delivered, the opinion of the Court:
It is very clear that the objection of the appellee is well founded. We have not before us any of the testimony upon which the cause was heard in the court below. The so-called “ narrative of testimony ” of the record is not such testimony. It is an unauthorized abstract or digest of it filed in the court below after the cause had been decided there, and when it had even passed beyond the jurisdiction of that court in consequence of the appeal taken and perfected. It is alleged, on the one side, that parts of the record testimony have been omitted from the so-called “ narrative.” This is conceded on the other side; but it is said that the parts omitted are not material. This point we cannot determine. But it is quite evident that we have no sufficient legal record before us such as the court below had in its determination of the case; and therefore that it is not competent for us to review that decision further than to see that it is in pursuance of the pleadings in the cause which are before us.
We have not the slightest doubt that the counsel for the appellant acted in the utmost good faith in seeking to substitute a connected narrative of the testimony in the place of what was probably a heterogeneous mass of deposition, much of it, perhaps, irrelevant and superfluous, as is too often the case with depositions taken in the course of proceedings in equity; and that his narrative is an accurate and faithful abstract of the testimony which was actually taken and filed in the cause, and that such abstract, with few or no alterations or additions, might have been safely and properly accepted by the counsel for the appellee as a substitute for such depositions. It may well be regarded as a disgrace to our jurisprudence, which however may be removed, at least to a very great extent, by the action of the courts themselves, that testimony in equity causes is too often overlaid with a mass of irrelevant and useless matter, criminations and recriminations of counsel, frivolous questions and sometimes equally frivolous objections,— for which, perhaps, the custom of taking depositions stenographically *103and by way of question and answer is largely responsible. Any effort that tends to reduce the volume of these depositions and to bring their substance in compact form before the court is most worthy of commendation. Indeed, it would not be improper for rules of court to require that, before the argument of causes, an abstract of testimony should be furnished by counsel, which should be a substitute for the formal depositions; and appellate courts especially may find themselves compelled in the interest of justice to provide for the establishment of some such practice. But in the absence of rules to that effect we cannot see how an ex parte abstract of testimony made by counsel on one side, never used by the court, never passed upon by the court, which came into existence only after the decision of the court had been rendered, and was filed in the clerk’s office after the cause had by the appeal passed out of the •control of the court, can be regarded, over the objection of •opposing counsel, as a proper substitute for the testimony ■of the record, no matter how faithfully such abstract may reproduce the substance of the record testimony.
We have not here the record upon which the court below heard and determined this cause. The testimony upon which it was heard is wholly wanting. What was said by the Supreme Court of the United States, through Mr. Chief Justice Waite, in the case of Railroad Co. v. Schutte, 100 U. S. 644, 647, is entirely appropriate here. That court said: “ While^we desire to encourage in every proper way ■all attempts made in good faith to exclude immaterial matter from the transcripts brought here on appeals or writs of error, it will not do to permit the appellant or the plaintiff in error to make up a record to suit himself, without any regard to the wishes of Ms opponents or the rules and practice of the court.” There is here nothing on which we can hear the cause, except the bill or petition, the answer, and the decree; and inasmuch as the decree is in conformity with the pleadings, there is nothing left to us but to affirm such decree. We cannot consider the cause upon its merits, as developed by the testimony.
*104The decree appealed from must be affirmed, with costs. And it is so ordered.